Title: To John Adams from Timothy Pickering, 3 October 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Octr. 3. 1798

I inclose the duplicate of my letter of the 24th ulto. To John Q. Adams Esqr. our minister at Berlin, which, if approved, you will be pleased to seal and forward in some vessel from Boston bound to England or Hamburg: if to England, permit me to suggest the expediency of putting it under cover to Mr. King. The original will go this week from New York in the British packet. If you wish any sentiment corrected, you will have the goodness to do it in a letter from yourself; and upon receiving your directions, I will make the like corrections in the triplicate and quadruplicate. The inclosed press copy of the 5th page explains the part in cypher, as encompassed with pencil marks.
Last evening I received two letters for you from Mr. Murray, and to-day a third, all which I have the honor to inclose. I also inclose three interesting letters received this morning from Mr. King. They were committed to the care of Mr. Henry M. Rutledge (who has been General Pinckney’s secretary in France) from whom I received a letter dated yesterday at New-York, where he had just arrived in the ship Factor Capt. Kemp. Mr. Gerry had arrived in the Sophia from Havre, at Portsmouth, England, on the 9th of August, and was to sail in a day or two after the Factor, for the United States. The circumstances relative to his trip from Havre to Portsmouth are detailed in Mr. Rutledge’s letter of which I inclose an extract.
General Pinckney was at Bordeaux, waiting for a passage, in which he was embarrassed, on account of the embargo on all American vessels; but he hoped to get off in the Flag of Truce in which Volney, Dupont the Consul, and a cargo of French people went from America to Bourdeaux, and which it was expected would form an exception to the order of a general embargo. Nothing new when Mr. Rutledge left England. The latest accounts from the Mediterranean traced Admiral Nelson no farther than Malta, where he was said to have arrived six days after Buonaparte had left the place with his fleet.
I have the honor to be / with great respect, / Sir your most obt. servant
Timothy Pickering